Case: 10-50436 Document: 00511473274 Page: 1 Date Filed: 05/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 11, 2011
                                     No. 10-50436
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN PABLO VEGA, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CR-171-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Juan Pablo Vega, Jr., represented by appointed attorney Alberto M.
Ramon, appeals from his conviction of conspiracy to possess with intent to
distribute cocaine. He contends solely that he received ineffective assistance of
trial counsel.
       The record is insufficiently developed to allow consideration at this time
of Vega’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when the claim has not been raised before

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50436 Document: 00511473274 Page: 2 Date Filed: 05/11/2011

                                  No. 10-50436

the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (internal quotation marks and citation omitted); see Massaro v. United
States, 538 U.S. 500, 504 (2003) (“In light of the way our system has developed,
in most cases a motion brought under § 2255 is preferable to direct appeal for
deciding claims of ineffective assistance.”).
      Vega’s appeal is DISMISSED as frivolous. See 5 TH C IR. R. 42.2. Attorney
Ramon is WARNED that he “ha[s] no duty to bring frivolous appeals; the
opposite is true[,]” United States v. Burleson, 22 F.3d 93, 95 (5th Cir. 1994), and
that frivolous appeals in the future may subject counsel to sanctions.




                                        2